STOCKSLAGER, C. J.,
Concurring in Part and Dissenting in Part. — I concur in the conclusion reached by Mr. Justice Ailshie in so far as he says the proper remedy was by certiorari. I do not concur in the conclusion reached by the majority of the court that the defendant judge exceeded his jurisdiction in making the order discharging the panel. The presumption that all officers discharge their duty has a direct application in this proceeding to the commissioners of the county who are charged with the selection of names of persons to serve as jurors for the ensuing year. From the showing made there can be no question but that their desire was to get none but *570good, responsible citizens of the county for jury service. The •county attorney, who is an officer of the court, is charged with the duty of aiding the court in the discharge of its every duty ns well as protecting citizens in both civil and criminal cases in so far as he can with jurors properly and legally selected. If for any reason he believed the persons in attendance were disqualified from service, it was his duty to call such fact to the attention of the court. This he did, and the court, after an •examination of the facts, discharged the panel. I do not think the court exceeded its jurisdiction in making this order. One of the grave responsibilities inherent in the trial courts is to provide legal and competent jurors for the trial of all eases that may come before it, and when the judge, after the examination, was satisfied that the jury list .had been improperly, if not illegally, selected by the county commissioners, it was his legal right, as well as his duty, to remove any question of the legality of the panel by pursuing the course he did. As to what may have been his duty after the panel was discharged has nothing to do with the legality of the order complained of.